[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JUNE 20, 2006
                              No. 05-13660                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 04-00297-CR-T-23TGW

UNITED STATES OF AMERICA,


                                                 Plaintiff-Appellee,

                                   versus

OSCAR ENRIQUE VIRULA ARREDONDO,

                                                 Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (June 20, 2006)

Before ANDERSON, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:

     Appellant Oscar Enrique Virula Arredondo appeals his 121-month sentence
after he pled guilty to one count of conspiracy to possess with intent to distribute 5

kilograms or more of cocaine while on board a vessel subject to the jurisdiction of

the United States, in violation of 46 U.S.C. App.§ 1903(a), (g), and (j), and 21

U.S.C. § 960(b)(1)(B)(ii) (“count one”), and one count of possession with intent to

distribute 5 kilograms or more of cocaine while on board a vessel subject to the

jurisdiction of the United States, in violation of 46 U.S.C. App. § 1903(a) and (j),

and 21 U.S.C. § 960(b)(1)(B)(ii) (“count two”). On appeal, Arredondo argues the

court’s low-end Guideline sentence was unreasonable because (1) he did not have a

financial interest in the drugs; (2) he was not an organizer; (3) he was not the

captain of the vessel; (4) he had no knowledge about the criminal organization; and

(5) he is a family man with no criminal history who was not likely to be a

recidivist. He asserts that the district court should have given more weight to his

humble acceptance of responsibility and the fact that he committed the offense, not

out of greed, but rather out of necessity in order to support his family. The

government responds that this Court lacks jurisdiction under 18 U.S.C. § 3742(a)

to address Arredondo’s § 3553(a) argument because the district court’s alleged

failure to consider the statutory factors did not result in a sentence imposed in

violation of law.




                                           2
A. Jurisdiction

      As an initial matter, contrary to the government’s position, we have

jurisdiction under 18 U.S.C. § 3742(a) to entertain Arredondo’s argument that the

district court’s low-end Guideline sentence was unreasonable. United States v.

Martinez, 434 F.3d 1318, 1322 (11th Cir. 2006) (concluding “that a post-Booker

appeal based on the ‘unreasonableness’ of a sentence, whether within or outside

the advisory guidelines range, is an appeal asserting that the sentence was imposed

in violation of law pursuant to § 3742(a)(1).”).

B. Reasonableness

      We review sentences imposed under the post-Booker advisory Guideline

scheme for reasonableness. United States v. Winingear, 422 F.3d 1241, 1244 (11th

Cir. 2005); United States v. Booker, 543 U.S. 220, 260-63, 125 S. Ct. 738, 765-66

(2005) (holding that appellate court review sentences for unreasonableness in light

of the § 3553(a) factors). Following the Booker decision, we have held that the

district court must first correctly calculate the defendant’s advisory Guideline

range, and then, using the 18 U.S.C. § 3553(a) sentencing factors, the court can

impose a more severe or more lenient sentence as long as it is reasonable. United

States v. Crawford, 407 F.3d 1174, 1179 (11th Cir. 2005).

      Moreover, our review for reasonableness is deferential. United States v.



                                          3
Talley, 431 F.3d 784, 788 (11th Cir. 2005). We have stated that we “must evaluate

whether the sentence imposed by the district court fails to achieve the purposes of

sentencing as stated in section 3553(a),” and that in evaluating a sentence for

reasonableness, “we recognize that there is a range of reasonable sentences from

which the district court may choose . . . .” Id. The § 3553(a) factors include:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need to reflect the seriousness
      of the offense, to promote respect for the law, and to provide just
      punishment for the offense; (3) the need for deterrence; (4) the need to
      protect the public; (5) the need to provide the defendant with needed
      educational or vocational training or medical care; (6) the kinds of
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent
      policy statements of the Sentencing Commission; (9) the need to
      avoid unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.

Id. at 786; see also 18 U.S.C. § 3553(a). We also have noted that “when the

district court imposes a sentence within the advisory Guideline range, we

ordinarily will expect that choice to be a reasonable one.” Id. at 788.

      In United States v. Scott, we held that a district court’s statement that it had

considered the § 3553(a) factors alone is sufficient in post-Booker sentences to

indicate that it considered the factors. 426 F.3d 1324, 1329-30 (11th Cir. 2005).

We held “that nothing in Booker or elsewhere requires the district court to state on

the record that it has explicitly considered each of the § 3553(a) factors or to

discuss each of the § 3553(a) factors.” Id. at 1329. We concluded that the

                                           4
defendant’s sentence was reasonable because the district court accurately

calculated the Guideline range and the defendant’s sentence at the low end of the

range reflected the court’s consideration of his evidence in mitigation. Id. at 1330.

      In the present case, we conclude from the record that Arredondo’s sentence

was reasonable. First, the district court correctly calculated Arredondo’s Guideline

range. See Crawford, 407 F.3d at 1178. Second, the court, in sentencing

Arredondo to a low-end Guideline sentence took into consideration the 18 U.S.C. §

3553(a) factors. In listening to Arredondo’s argument in favor of mitigation based

on his role in the offense and on the circumstances surrounding his loss of

employment and his need to support his daughters, the district court did take into

account Arredondo’s personal history and characteristics. See 18 U.S.C.

§ 3553(a)(1). However, the court also took into consideration the seriousness of

the offense and the need to protect the public when it responded to Arredondo’s

plea for mitigation by noting that Congress has deemed cocaine smuggling to be a

very serious offense given its immense societal costs. See 18 U.S.C. § 3553(a)(2),

(4). Although the court did not explicitly discuss each and every one of the

§ 3553(a) factors, it was not required to do so. See Scott, 426 F.3d at 1329-30.

Finally, the court, recognizing its discretion under Booker to impose a non-

Guideline sentence, applied the Guidelines in an advisory fashion.



                                          5
Conclusion

      Based on our review of the record and the parties’ briefs, we discern no

reversible error. Accordingly, we affirm Arredondo’s sentence.

      AFFIRMED.




                                         6